Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 03/20/2020. Claims 1-28 are presently pending and are presented for examination.
Election/Restrictions
Claims 1-5 & 24-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6, 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “exhaustive” in claims 6, 12 and 18 is a relative term which renders the claim indefinite. The term “exhaustive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example it is not clear, as claimed, how an “exhaustive
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites the limitation "the terminal state" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitation "the terminal state" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10, & 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev-Shwartz et. al. (U.S. Publication No. 2019/0299984) in view of Lim et al., 2018. Hierarchical trajectory planning of an autonomous car based on the integration of a sampling and an optimization method.
Regarding claim 6
Shalev-Shwartz discloses “A method of generating a library of optimal paths for an autonomous driving vehicle, the method comprising: discretizing, by an offline server, a position space into a grid node map defined by lateral and longitudinal location nodes along a reference driving line on a driving map;” (See Shalev-Shwartz [0492] “A different approach attempts to perform offline calculations in order to construct an approximation of Q, denoted {circumflex over (Q)}, and then during the online run of the policy, use {circumflex over (Q)} as an approximation to Q, without explicitly rolling out the future. One way to construct such an approximation is to discretize both the action domain and the state domain…..“Indeed, the sensing state should represent 6 parameters for every other relevant vehicle in the sense—the longitudinal and lateral position, velocity, and acceleration.”).
Shalev-Shwartz discloses “performing, by the offline server, an exhaustive search for an optimal vehicle driving trajectory for the discretized position space” (See Shalev-Shwartz [0227] “The output of driving policy module 803 is a set of desires (optionally, together with a set of hard constraints) that define a trajectory as a solution of an optimization problem.” & [0495] “In summary, available approaches can be roughly divided into two camps. The first one is the brute-force approach which includes searching over many sequences of actions or discretizing the sensing state domain and maintaining a huge table in memory.”).
Shalev-Shwartz discloses “performing, by the offline server, an exhaustive search for an optimal vehicle driving trajectory for the discretized position space
Shalev-Shwartz discloses “and determining, by the offline server based on an evaluation, optimal paths for storage in the library of optimal paths.” (Discloses remote storage of optimal trajectories, See Shalev-Shwartz [0201] “In some embodiments, modules 801, 803, and 805 may be stored in memory unit 140 and/or memory unit 150 of system 100, or modules 801, 803, and 805 (or portions thereof) may be stored remotely from system 100 (e.g., stored in a server accessible to system 100 via, for example, wireless transceiver 172).” & [0550] “The second component of our system is a semantic high-definition mapping technology, called Road Experience Management (REM) (which involves navigation based on target trajectories predetermined and stored for road segments along with an ability to determine precise locations along the target trajectories based on the location (e.g., in images) of recognized landmarks identified in the environment of the host vehicle).”).
Shalev-Shwartz discloses all of the elements of claim 6 except “discretizing, by the offline server, an orientation space of each grid node in the grid node map into a grid bin array that defines a heading angle resolution of a driving trajectory;”, & “wherein the exhaustive search includes evaluating driving trajectory connections between every two pairs of state space and grid nodes on two layers along a reference driving direction in the driving space to determine a best driving action leading to global optimal complete trajectories;” 
Lim discloses “discretizing, by the offline server, an orientation space of each grid node in the grid node map into a grid bin array that defines a heading angle resolution of a driving trajectory;” (See Lim P. 5, Fig. 5b & Shalev-Shwartz [0492] “A different approach attempts to perform offline calculations in order to construct an approximation of Q, denoted {circumflex over (Q)}, and then during the online run of 
Lim discloses “wherein the exhaustive search includes evaluating driving trajectory connections between every two pairs of state space and grid nodes on two layers along a reference driving direction in the driving space to determine a best driving action leading to global optimal complete trajectories;” (See Lim P. 5, Fig. 5b).
Shalev-Shwartz and Lim are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Shalev-Shwartz to incorporate the teachings of Lim to incorporate a grid node map/bin array and search through an array of possible trajectories in a position space. Doing so provides a method known in the art to evaluate driving trajectories, advantageously, as doing so enables the predetermination of optimal trajectories for a vehicle in a searchable geographic region, stored offline and accessible to an autonomous controller to facilitate autonomous adaptive traversing of a route in real-time for improved safety and efficiency. 
Regarding claim 10 
Shalev-Shwartz modified discloses all of the elements of claim 6 and further discloses all of the elements of claim 10 except “The method of claim 6, wherein the location grid node map and grid bin array are a state space grid map.” 
Lim discloses “The method of claim 6, wherein the location grid node map and grid bin array are a state space grid map.
Shalev-Shwartz and Lim are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Shalev-Shwartz to incorporate the teachings of Lim to incorporate a grid node map/bin array in a position space as a state space map. Doing so provides a method known in the art to evaluate driving trajectories, advantageously, as doing so enables the predetermination of optimal trajectories for a vehicle in a searchable geographic region, stored offline and accessible to an autonomous controller to facilitate autonomous adaptive traversing of a route in real-time for improved safety and efficiency. 
Regarding claim 12 
Shalev-Shwartz discloses “The method of claim 6, wherein the exhaustive search is performed in a backward direction from the terminal state to a starting state, and only a cumulative optimal solution is saved for each reachable discretized state space grid node in the searched region.” (See Shalev-Shwartz [0235] “After performing a forward pass on the options graph, from the root to a leaf, and solving the optimization problem of the trajectory planner, a backward pass may be performed from the leaf back to the root. Along this backward pass, the IsCritical function of all nodes in the pass may be called, and a list of all critical nodes may be saved.”).
Regarding claim 13 
Shalev-Shwartz discloses “The method of claim 6, wherein the terminal state defines a margin of the searchable space of the map area.” (See Shalev-Shwartz [0207] “The state space is S=Ss×Sp, where Ss is the sensing state and Sp is additional information on the state saved by the policy. Working in discrete time intervals, at time t, the current state St∈S may be observed, and the policy may be applied to obtain a 
Regarding claim 14 
Shalev-Shwartz discloses “The method of claim 6, wherein the offline server comprises computing resources external to the autonomous vehicle.” (See Shalev-Shwartz [0108] “In some embodiments, such information may include information received from a remote computing device, a centralized server, etc.”).
Regarding claim 15 
Shalev-Shwartz discloses “The method of claim 6, wherein the offline server determines and stores the optimal paths prior to the autonomous driving vehicle arriving at the position space.” (See Shalev-Shwartz [0166] “Additionally, in some embodiments, the navigational response may be based (partially or fully) on map data, a predetermined position of vehicle 200, and/or a relative velocity or a relative acceleration between vehicle 200 and one or more objects detected from execution of monocular image analysis module 402 and/or stereo image analysis module 404.”).
Claims 16-17, 19, & 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al., 2018. Hierarchical trajectory planning of an autonomous car based on the integration of a sampling and an optimization method in view of Chen et. al. (U.S. Publication No. 2018/0188040).
Regarding claim 16
Lim discloses “determining, at the offline server, a state space node grid map for optimal path library searching based on a state space resolution requirement;” (See Lim, P. 7, Col. 2, Para. 2 “A maneuver that autonomous vehicles should follow is decided by 
Lim discloses “determining, at the offline server, path arcs between an evaluated state space node and reachable state space nodes in an adjacent upper layer grid map;” (See Lim, P. 5, Fig. 5b).
Lim discloses “determining, at the offline server, from a path arc from the path arcs, at least a path arc length, a path arc curvature, and a heading angle value of the upper layer grid node;” (See Lim, P. 5, Col. 1, Para. 2 “The intervals s is the unit distance to divide vehicle’s maneuvers in a longitudinal direction. It is determined by the speed of the vehicle. However, this interval should be larger than the minimum interval smin even if the speed is zero. This minimum value should be configured considering the curvature constraint klimit which is determined by the minimum turning radius of the vehicle. The sets of vertices at the same s are defined as the layer in Fig. 5(b). Through the combination of layers, the edges of the searching space are constructed” Lim discloses considering the distance, and curvature in the direction of the vehicle (heading) for determination of a curvature constraint relative to the physical constraints of the vehicle.).
Lim discloses “determining, at the offline server, a kinematic response by the autonomous driving vehicle to the path arc;” (See Lim P. 2, Para. bridging Col. 1 & 2 “The trajectory planner consists of two modules: a behavioral trajectory planning module and 
Lim discloses “determining, at the offline server, from the kinematic response, a tractor vehicle steering angle and coordinates for one or more body locations of the autonomous driving vehicle along the path arc;” (See Lim P. 2, Col. 2, Para. 1 “This method concentrates on the discrete environmental elements of traffic rules, road types, and surrounding objects as well as the simplified kinematic and dynamic characteristics of the vehicle. Based on the behavioral trajectory, motion trajectory planning searches for a microscopic trajectory to control the vehicle. T”).
Lim discloses “determining, at the offline server, an overall performance metric representative of the path arc by applying performance metrics to the path arc, the steering controller steering angle, the kinematic response, and the one or more body locations along the path arc;” (See Lim P. 4, Fig. 2, & P. 5, Col. 2, Para. 2 “Behavioral trajectory must have spatiotemporal information. However, behavioral path candidates contain only spatial nodes. To add the temporal information to each candidate, speed profile generation is used. The optimal speed profile considers TCD, physical limit, and dynamic objects, as shown in Fig. 6. For efficient speed generation, it has two steps: the speed limit profile generation and the optimal speed search.”). 
Lim discloses “and determining, at the offline server, a validity of the path arc based on the overall performance metric and removing path arcs that are determined to be invalid.” (See Lim P. 5, Para bridging Col. 1-2 “The first step is to prune the edges that 
Lim discloses all of the elements of claim 16 except “A method of generating a library of optimal paths for an autonomous driving vehicle, the method comprising: receiving, at an offline server, a tractor terminal location and a tractor terminal orientation information;”
Chen discloses “A method of generating a library of optimal paths for an autonomous driving vehicle, the method comprising: receiving, at an offline server, a tractor terminal location and a tractor terminal orientation information;” (See Chen Abstract “A pose graph is built from the collected data, each pose representing location and orientation of a vehicle.”).
Lim and Chen are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Chen to incorporate receiving a vehicle location and orientation. Doing so provides a method known in the art to evaluate driving trajectories in a current geographical region, advantageously, as doing so enables translation of predetermined optimal trajectories for a vehicle in a searchable geographic region, stored offline and accessible to an autonomous controller to facilitate autonomous adaptive traversing of a route in real-time for improved safety and efficiency.
Regarding claim 17
Lim discloses “The method of claim 16, wherein the offline server has more computational power and memory that an online server that is present on the autonomous vehicle for navigating the autonomous driving vehicle.” (See Lim, P. 1, Col. 2, Para. 2 “However, this planning method requires significant computational resources in order to consider all the possible motions of the vehicle because it requires a tremendous number of candidates to represent continuous motion as the discrete samples.”).
Regarding claim 19
Lim discloses “The method of claim 16, wherein the library includes compact path information for vehicle states in a geographic area.” (See Lim, P. 9, Col. 2, Para. 2 “Through the system, we can obtain the robust estimation of the ego’s position in an urban area. In addition, the precise digital map provided the road geometry, lane boundary, traffic signs, stop lines and traffic light information. Based on the information, we generated the local route and the TCD of the planning space. To concentrate on trajectory planning, a global route was predefined”).
Regarding claim 21
Lim discloses “The method of claim 16, further comprising: selecting an optimal path from the plurality of arc paths based on the overall performance metrics, wherein the optimal path has a best overall performance metric compared to other of the plurality of arc paths.” (See Lim, P. 4, Fig. 2 Cost Evaluation, Optimal Trajectory).
Regarding claim 22
Lim discloses “The method of claim 16, wherein the performance metrics include one or more of a curvature metric, a curvature change metric, an articulation metric, a distance to lane center metric, a heading track metric, a body in lane metric, a body extends beyond a mapped permissible area metric.” (See Lim, P. 5, Col. 1, Para. 3 “The intervals s is the unit distance to divide vehicle’s maneuvers in a longitudinal direction. It is determined by the speed of the vehicle. However, this interval should be larger than the minimum interval smin even if the speed is zero. This minimum value should be configured considering the curvature constraint klimit which is determined by the minimum turning radius of the vehicle. The sets of vertices at the same s are defined as the layer in Fig. 5(b). Through the combination of layers, the edges of the searching space are constructed.”).
Regarding claim 22
Lim discloses “The method of claim 16, wherein the performance metrics include one or more of a curvature metric, a curvature change metric, an articulation metric, a distance to lane center metric, a heading track metric, a body in lane metric, a body extends beyond a mapped permissible area metric.” (See Lim, P. 5, Col. 1, Para. 3 “The intervals s is the unit distance to divide vehicle’s maneuvers in a longitudinal direction. It is determined by the speed of the vehicle. However, this interval should be larger than the minimum interval smin even if the speed is zero. This minimum value should be configured considering the curvature constraint klimit which is determined by the minimum turning radius of the vehicle. The sets of vertices at the same s are defined as the layer in Fig. 5(b). Through the combination of layers, the edges of the searching space are constructed.”).
Regarding claim 23
Lim discloses “The method of claim 16, wherein the optimal path from a first location to a second location provides collision avoidance, minimizes steering changes, prevents jackknifing, and is smooth” (See Lim, P. 3, Col. 1, Para. 3 “In the reduced .
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is rejected under 35 U.S.C. 112(b), but would be allowable if rewritten to overcome the 112 rejection in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhu et. al. (U.S. Patent No. 10948919 B2) discloses dynamic programming and gradient descent based decision and planning for autonomous driving vehicles. Meuleau (U.S. Patent No. 9405293 B2) discloses vehicle trajectory optimization for autonomous vehicles with grid nodes and arrays, see Figs. 4 & 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664